Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00229-CV

                                IN RE SILVERLEAF RESORTS, INC.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 5, 2015

PETITION FOR WRIT OF MANDAMUS DISMISSED

           Relator filed this petition for writ of mandamus on April 15, 2015. The parties have advised

this court that they have reached a settlement fully resolving all claims and causes of action in the

cause underlying this proceeding. Relator has requested that its petition, and this proceeding, be

dismissed in its entirety. Accordingly, this original mandamus proceeding is dismissed.


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2014-CI-01846, styled Meggan Perez, Valerie Perez, Mary F. Perez and
Laurencio Perez, Individually v. Silverleaf Resorts – Hill Country Resort; The Underwood Group, Inc.; MZ Flooring
& Painting; Longhorn Concrete Co.; Abel Perez and Maria Perez, pending in the 285th Judicial District Court, Bexar
County, Texas, the Honorable David A. Canales presiding.